Citation Nr: 1728309	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from December 28, 2009, to September 30, 2011.


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 1984, and from September 2006 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this claim for additional development in July 2015 and November 2015.  Most recently in May 2016, the Board remanded the appeal for a VA addendum retrospective opinion.  The matter has now returned to the Board with the remand being substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran has appeared pro se in this matter as of October 1, 2015.


FINDING OF FACT

From December 28, 2009 to September 30, 2011, the combined effects of the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

From December 28, 2009 to September 30, 2011, the criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on the merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As of December 28, 2009, the Veteran's combined disability rating is 70 percent.  The Veteran is service-connected for sleep apnea, rated 50 percent; diabetes mellitus, type II with erectile dysfunction, rated 20 percent; right shoulder arthritis with subacromial bursitis, rated 10 percent; left shoulder arthritis with status post rotator cuff repair, rated 10 percent; left knee patellofemoral syndrome with patella tendonitis, rated 10 percent; right ankle achilles calcaneal tendonitis, rated 0 percent; and thoracolumbar spine degenerative joint and disc disease, rated 10 percent.

As of February 25, 2011, the Veteran's combined disability rating is 90 percent.  The Veteran is additionally service-connected for pseudofolliculitis barbae, rated 30 percent; right plantar fasciitis with pes planus, rated 20 percent; left plantar fasciitis with pes planus, rated 20 percent; right knee patellofemoral syndrome, rated 10 percent; left ankle achilles calcaneal tendonitis, rated 0 percent; hypertension, rated 0 percent; residual scar status post rotator cuff repair, rated 0 percent; and superficial acne, rated 0 percent.

The Veteran has a history of a combined disability rating of 70 percent or higher as of December 28, 2009.  From February 25, 2011 to September 29, 2011 the Veteran's combined disability rating was 90 percent.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU for those periods.  38 C.F.R. § 4.16(a) (2016).

A review of the record shows that the Veteran obtained a General Education Development (GED) diploma.  He reported his work history as last working in the US Army for 25 years and 9 months.  His occupations included press operator at a rubber processing plant, drill instructor, administrative assistant, and Army recruiter.

In records furnished by the Social Security Administration (SSA), the Veteran reported in an August 2010 record regarding his employment from September 2006 to the end of December 2009, that after being wounded in December 2007 and rehabilitated, he worked at an Army recruiting station, passing out pamphlets and taking them to area schools, accompanying recruiters, handing out cards, and talking with kids.  He described also occasionally taking phone calls and manning the recruiting station.  He earned approximately $48,000.00 annually.

In an April 2011 VA examination, the VA examiner stated that the Veteran's service-connected musculoskeletal disabilities affected his usual occupation as a drill sergeant in partially impairing the physical activities of employment.  The effect of the same disabilities on the Veteran's daily activity was partial impairment of physical activities of daily living due to musculoskeletal conditions.

While occurring just outside the period under consideration, a November 2011 VA examination is nevertheless helpful in providing a portrait of the Veteran's ability to obtain and maintain substantially gainful employment during the period at issue.  The November 2011 VA examiner noted that the Veteran said that he could not return to the physical jobs he once held, and that he was unable to sit for long periods of time.  The November 2011 VA examiner also noted that the Veteran seemed earnest in wanting to work again, and that he believed that his disability status could help to pursue vocational (re)training, which he believed was essential to finding a new career.

Regarding the January 2016 VA examination, the Board continues to find that it is inadequate, as all of its opinions were phrased in the present tense, and it did not provide a retrospective opinion for the period on appeal.  Therefore, the January 2016 VA examination will not be considered for purposes of this decision.  

A June 2016 VA addendum opinion provides a retrospective opinion for the period at issue.  The June 2016 VA examiner found that the Veteran's service-connected disabilities did not impair his ability to do any sedentary or physical activities.  There were no functional or industrial impairments, and the Veteran could have continued to work in all that he had previous experience.  The VA examiner provided specific references in the record as the basis of the opinion and any noted physical limitation(s) upon the Veteran's employment for each service-connected disability:

Sleep apnea did not impair the Veteran's ability to do any physical or sedentary activities, as he remained active during the period under consideration and frequently worked out and went to the gym, with no frequent visits due to this condition;

Diabetes mellitus, type II with erectile dysfunction did not impair the Veteran's ability to do any physical or sedentary activities, as medical records note that his diabetes was well-controlled;

Right shoulder arthritis with subacromial bursitis limited the Veteran's ability to lift/carry/push/pull/and reach overhead, but did not limit his ability to walk/stand/bend/twist/squat/climb/drive/grasp/grip/type/write/answer the telephone;

Left shoulder arthritis with status post rotator cuff repair limited the Veteran's ability to lift/carry/push/pull/and reach overhead, but did not limit his ability to walk/stand/bend/twist/squat/climb/drive/grasp/grip/type/write/answer the telephone;

Left knee patellofemoral syndrome with patella tendonitis did not impair the Veteran's ability to do any physical or sedentary activities, as medical records showed that the Veteran was able to ambulate long distances and that he was physically active and exercising at a local gym without difficulty;

Right ankle achilles calcaneal tendonitis did not impair the Veteran's ability to do any physical or sedentary activities, as records show that the Veteran remained active during the period under consideration and was frequently working out and going to the gym, with no frequent visits due to this condition;

Thoracolumbar spine degenerative joint and disc disease did not impair the Veteran's ability to do any physical or sedentary activities, as records show that the Veteran remained active during the period under consideration and was frequently working out and going to the gym, with no frequent visits due to this condition;

Pseudofolliculitis barbae did not impair the Veteran's ability to do any physical or
sedentary activities, as the Veteran was seen only once by dermatology for the time period under consideration;

Bilateral plantar fasciitis with pes planus did not impair the Veteran's ability to do any physical or sedentary activities, as the records show that the Veteran was maintaining an active lifestyle and exercising regularly at the local gym, with unimpaired gait and well-managed pain;

Right knee patellofemoral syndrome did not impair the Veteran's ability to do any physical or sedentary activities, as the records show that the Veteran was maintaining an active lifestyle and exercising regularly at the local gym, with unimpaired gait and well-managed pain;

Left ankle achilles calcaneal tendonitis did not impair the Veteran's ability to do any physical or sedentary activities, as the records show that the Veteran was maintaining an active lifestyle and exercising regularly at the local gym, with unimpaired gait and well-managed pain;

Hypertension did not impair the Veteran's ability to do any physical or sedentary activities, as the records show that the Veteran's hypertension was at goal;

Residual scar status post rotator cuff repair did not impair the Veteran's ability to do any physical or sedentary activities; and

Superficial acne did not impair the Veteran's ability to do any physical or sedentary activities, as the Veteran was only seen once by dermatology during the period under consideration.

The June 2016 examiner further noted that other documents in the record, such as a March 2010 social work note, that provided basis and support for the opinion.  The March 2010 social work note stated that the Veteran was adjusting well after discharge from active duty, and was considering returning to school because he had to quit his job at a textiles plant, as he could not perform heavy lifting, and there were no light duty jobs.  Additionally noted was that the Veteran spent time working on his motorcycle.  A November 2010 physical therapy note stated that the Veteran remained active, exercising at a gym 4 to 5 days per week, even though currently unemployed.

The June 2016 examiner concluded that ample documentation supported that the Veteran's limitations were with his service-connected disabilities upper extremities, limiting his ability to lift/carry/push/pull/and reach overhead, but not limiting his ability to walk/stand/bend/twist/squat/climb/drive/grasp/grip/type/write/answer the  telephone.  The June 2016 examiner opined that for the time period under consideration, the Veteran would be able to work and could work in customer service, as the Veteran could answer telephones, type, cashier, write, do data entry in a computer, and could do security work watching a monitor.

After a review of the evidence of record, the Board notes that the Veteran has been unemployed since 2009.  The June 2016 VA examiner opined that some of the Veteran's service-connected disabilities would have limited employment requiring lifting, carrying, pushing, pulling, and reaching overhead, but did not limit the Veteran's employment requiring walking, standing, bending, twisting, squatting, climbing, driving, grasping, gripping, typing, writing, or answering the telephone.  

The November 2011 VA examiner noted that the Veteran reported that he could not return to the physical jobs he once held, but was looking forward to using his remaining abilities to pursue a new career.  The April 2011 VA examiner found that the Veteran's service-connected musculoskeletal disabilities affected his usual occupation as a drill sergeant, which he had performed for the 15 years prior to the last date of his employment in December 2009, in partially impairing the physical activities of that employment.  

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment from December 28, 2009, to September 30, 2011.  The probative evidence of record shows that the Veteran was capable of performing the acts required in obtaining and maintaining a substantially gainful occupation consistent with that as a prior administrative assistant, and with his prior employment at the Army recruiting station, or in customer service as described by the June 2016 VA examiner.  The Veteran's optimistic and positive attitude in beginning another and new career during the period at issue was duly noted by the November 2011 VA examiner.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU for the period from December 28, 2009, to September 30, 2011.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a TDIU for the period from December 28, 2009, to September 30, 2011, is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


